Citation Nr: 1023319	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  04-13 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for iatrophic hypothyroidism, status post thyroidectomy.

2.  Entitlement to an initial rating in excess of 10 percent 
for status post bunionectomy with hammertoe correction, right 
foot, to include pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to August 
2003. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision issued by the RO.  The Board remanded the issues on 
appeal in September 2006 and May 2009 for further development 
of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2010, the Veteran received a letter from the VA 
notifying him that her appeal had been certified to the 
Board.  However, in a statement received on May 24, 2010, the 
Veteran requested to appear before the Board herself in order 
to explain her medical conditions face to face.  Inasmuch as 
the Veteran's request for a hearing was made within 90 days 
after the case had been certified to the Board, her request 
shall be granted.  See 38 C.F.R. § 20. 1304 (a) (2009).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action to 
schedule the Veteran for a hearing before 
a Veterans Law Judge at the RO in 
Columbia, South Carolina in accordance 
with applicable procedures.  Given that 
the Veteran is required to be out of the 
country for extended periods of time for 
work, she should also receive email 
notification as to any scheduled hearing.  
A copy of the notice provided to the 
Veteran (and her appointed 
representative) of the scheduled hearing 
should be placed in the claims folder.  
If the Veteran ultimately decides not to 
wait for a hearing, she should withdraw 
the hearing request in writing to the RO.


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


